Gilbert, J.,
dissenting. The petition for divorce undertakes to allege two grounds, desertion and cruel treatment. It is alleged that the three years desertion is made up, in part, by the wife living separately and apart from her husband, that is, not under the same roof, and the other part of the three years by her refusal to accord to the husband while living in the same house his “conjugal rights.” The petition alleges-that the desertion was wilful and continued for a period of three years. If there were no facts given to show that the desertion was not actual, such as is ordinarily understood by the term, the petition would be sufficient in this respect to withstand a general demurrer. In other words, when a petition alleges wilful and continued desertion for a period of three years, nothing more appearing, it is to be understood that the desertion means living separate and apart, not under the same roof; but the petition shows that desertion of that character was not continued for. a period of three years, and that it was necessary to make up the three years by alleging facts which were deemed in law to amount also to desertion, so that when the two periods were added together they would amount to three years wilful and continued desertion. The question arises, therefore, because of the demurrer to the petition, whether an allegation that the wife “has persistently and. continually declined to accord to petitioner his conjugal rights,” without more, amounts in law to an allegation of such desertion as will aFord ground for a divorce. The phrase *343“conjugal rights” is quite vague and indefinite. A number of meanings have been attributed to that phrase, both in common parlance and by law-writers. In 12 C. J. at p. 503 the phrase is defined as follows: “Matrimonial rights; the right which husband and wife have to each other’s society, comfort, and affection.” In the footnote reference is made to the word “cohabitation.” In 11 C. J. at p. 952, one definition of “cohabitation” is “a living together as husband and wife.” Continuing the definition of the word it is also said: “The term is of large signification. Cohabitation may be lawful or it may be illicit. . . Although it has been held that the term implies sexual intercourse, it seems that, according to the weight of authority, sexual intercourse is not necessarily implied, as the word does not even include necessarily the occupying the same bed.” In the footnotes many cases are cited dealing with the subject. In 21 Cyc. at p. 1148, on the subject of cohabitation, -it is said: “The duty of living together carries-with it the right of sexual intercourse; yet this latter right can not be unreasonably exacted, as where, for example, health would be endangered by rendering the wife liable to contracting disease.” Coming to our own decisions, it has been held: “Within the meaning of the law of divorce (Code, § 1712) [Civil Code of 1910, § 2945], it is desertion by the wife, though she continue to reside in the matrimonial domicile, for her wilfully, persistently, and without justification to deny her husband all his conjugal rights with the intention of casting him off as a husband completely and forever.” Whitfield v. Whitfield, 89 Ga. 471. In Pinnebad v. Pinnebad, 134 Ga. 496, it was held: “Mere proof that a wife declined to cohabit with her husband will not authorize the grant of a divorce to him on the ground of cruel treatment. ” In the latter ease the Whitfield case was cited on the subject of desertion as a ground for divorce, although in the Pinnebad case the denial of conjugal rights was not pleaded as desertion, but as cruel treatment. Nevertheless the court, in the latter case, employed the same language with reference to the denial of conjugal rights, that is, the intention of casting off the husband completely and forever, as constituting desertion. ■It would seem repellant to every motive of reason and justice to hold that the mere refusal' by the wife to accord to the husband his “conjugal rights,” whatever that term may mean, without the further allegation that the refusal was with the intention to *344permanently cast him ofli as a husband, would amount- to an abandonment or desertion as contemplated in the code, as ground for divorce. The intention seems all-important. Temporary refusal may arise from many causes, especially from the physical condition of either party, though thoroughly innocent of any wrong motive. The point seems to have been clearly and correctly ruled in the Whitfield case in regard to desertion; and in the Pinnebad case it is flatly held that such a mere refusal, without more, will not even constitute cruel treatment, such as is contemplated as a ground for divorce. If the claim of abandonment, therefore, is based solely on the refusal of “conjugal rights” in order to make out the ground for divorce, under the authorities cited, it must be alleged that the refusal was with the intention of casting off the husband completely and forever. So long as such refusal with such intention continues, under our law, the desertion continues. Desertion continues no longer than both elements of the refusal are present. The moment the intention of permanency disappears an essential ingredient is absent. Therefore, under the allegations of this petition, which fails to allege that the refusal of conjugal rights was with the intention of permanently casting off the husband, and as that defect is pointed out by special demurrer, that ground of the petition should have been stricken. Much that is said in the majority opinion is in harmony with this dissent. The authorities cited, as ' a rule, stress the elements of intent and permanency. It is unnecessary to state the allegations undertaking to set out a ground based on cruel treatment, since they are herein-before stated clearly and fully. In my judgment the demurrer to the petition should have been sustained. Mr. Justice Atkinson concurs in the views herein expressed.